Citation Nr: 0023494	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  95-20 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a left eye 
disorder.

3.  Entitlement to an increased evaluation for bipolar 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from June 1975 to 
July 1992.

This matter came before the Board of Veterans' Appeals on 
appeal from a rating decision of January 1995, by the 
Pittsburgh Regional Office (RO), which granted service 
connection for bipolar disorder and assigned a 10 percent 
disability rating, effective September 24, 1993.  That rating 
action also denied the veteran's claim of entitlement to 
service connection for right and left eye disorders.  A 
notice of disagreement with the above determination was 
received in February 1995.  A statement of the case was 
issued in June 1995.  The veteran's substantive appeal was 
received in July 1995.  A VA compensation examination was 
conducted in July 1995.  Thereafter, a rating action in 
January 1996 confirmed the 10 percent rating assigned for the 
bipolar disorder.  A supplemental statement of the case was 
issued in January 1996.  The appeal was received at the Board 
in November 1999.  

The veteran has been represented throughout her appeal by The 
American Legion, which submitted written argument to the 
Board in July 2000.  

In the January 1996 rating action, the RO also denied service 
connection for post-traumatic stress disorder (PTSD), claimed 
as secondary to the service-connected bipolar disorder.  The 
veteran was subsequently notified of that determination and 
of her right to appeal, and she did not appeal.  In the 
Statement of Accredited Representation in Appealed Case (VA 
Form 1-646), dated in May 1999, as well as the informal 
hearing presentation in July 2000, it appears that the 
veteran's representative is seeking to reopen a claim for 
service connection for PTSD as secondary to service-connected 
bipolar disorder.  Since this matter was not developed or 
certified for appeal, it is referred to the RO for 
appropriate action.  

For reasons that will be set forth below, the issue of 
entitlement to an increased evaluation for bipolar disorder 
will be addressed in the remand section following the 
decision.  

FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is currently suffering from a bilateral eye disorder 
which began during active duty or is otherwise causally or 
etiologically related to service.  

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim for service connection for a bilateral eye disorder is 
plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral eye 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background

The records indicate that the veteran entered active duty in 
June 1975.  An enlistment examination was negative for any 
complaints or findings of a right or left eye disorder.  
During an annual examination in June 1977, it was noted that 
the veteran had visual refractive error in both eyes; visual 
acuity was 20/20 both eyes.  

The service medical records indicate that the veteran was 
seen in an emergency room in July 1981, with complaints of 
swelling in the right eye for the past three days.  It was 
noted that she had been returning from the field a few days 
before, when she might have gotten something in her right 
eye, and she now had irritation and blurred vision and 
tearing.  Examination revealed two small abrasions in the 
right eye; the conjunctiva was infected.  The assessment was 
right corneal abrasion.  The right eye was flushed and an eye 
patch was prescribed.  During a clinical visit the following 
day, it was noted that the corneal abrasion had resolved.  

The veteran was next seen in July 1982, with complaints of 
irritation in the left eye for the past day; the assessment 
was scleral abrasion.  During a routine examination in 
September 1986, she was diagnosed with myopic astigmatism; it 
was noted that her blood pressure was controlled by diet.  
The veteran was again seen in June 1987 for complaints of 
swelling in both eyes, with eye pain, itching, discharge, and 
redness; no foreign body, injury, or decreased vision was 
noted.  The assessment was early stage conjunctivitis.  A 
treatment note dated in June 1988 reported that the veteran 
essentially had myopic astigmatism in the right and left eye; 
however, her ocular health was noted to be good.  On the 
occasion of her service separation examination in March 1992, 
visual acuity was reported as 20/25 corrected to 20/20 in 
both eyes; the assessment was refractive error -- 
correctable.  

Received in October 1993 were private treatment reports dated 
from July 1993 to October 1993, which show that the veteran 
received clinical attention and treatment for several 
disabilities.  During a clinical visit in July 1993, it was 
noted that she had been seen for followup two weeks before 
and told that she had conjunctivitis; it was also noted that 
the veteran had a history of eye swelling in service, for 
which she received treatment.  It was further noted that the 
veteran wore glasses.  There was no history of glaucoma.  No 
diagnosis of an eye disorder was noted.  It was also observed 
that the veteran had problems with her sinuses.  

The veteran was afforded a VA compensation examination in 
November 1993, at which time it was reported that allergies 
were diagnosed during the summer of 1992, which were 
manifested by runny eyes and nose; she had no history of 
sinusitis.  On eye examination, the pupils were equal and 
round, and reacted to light; extraocular movement was full.  
The fundi were benign; discs were flat.  No hypertensive 
changes were noted.  No diagnosis of any eye disorder was 
reported.  


Received in December 1993 were private treatment reports 
dated from August 1993 through November 1993, which reflect 
clinical evaluation primarily for a psychiatric disorder.  
These records do not reflect any complaints or findings of a 
bilateral eye disorder.  

B.  Legal analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a)(1999).  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  In 
addition, if a condition noted during service is not noted to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" disorder where: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran currently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumption period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet.App. 169 (1998); Savage v. 
Gober, 10 Vet.App. 488, 495-98 (1997).  

The threshold question which must be addressed, in any claim 
for VA benefits, is whether the claimant has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a claim 
must be plausible under the law; that is, it must be one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of section 5107(a).  See Epps v. 
Gober, 126 F. 3d 1464 (1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), adopting the definition of a 
well-grounded claim in Epps v. Brown, 9 Vet.App. 341, 344 
(1996).  See also Morton v. West, 12 Vet.App. 477, 480-1, 
(1999).  A claim which is not well grounded precludes the 
Board from reaching the merits of the claim.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).  

To establish that a claim for service connection is well 
grounded, a veteran must present: (1) medical evidence of a 
current disability; (2) medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 
supra. See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Upon review of the evidence, the Board finds that the claim 
for service connection for a bilateral eye disorder, of any 
sort, is not well grounded.  The service medical records 
indicate that the veteran was reported to be nearsighted in 
June 1977, and glasses were prescribed.  The records also 
show that the veteran received clinical attention for a 
corneal abrasion of the right eye in July 1981, and for a 
scleral abrasion of the left eye in July 1982.  Both these 
eye problems were shown to have fully resolved by March 1992, 
when the separation examination indicated normal findings, 
except for refractive error.  In addition, the service 
medical records reflect that the veteran was diagnosed with 
myopic astigmatism in September 1986, June 1988, and January 
1990.

In this regard, the Board notes that myopia is 
"nearsightedness," which is considered a congenital or 
developmental disorder.  See Parker v. Derwinski, 1 Vet. App. 
522, 523 (1991).  Refractive error of the eyes, including 
myopic astigmatism, is considered to be a developmental 
abnormality, and is not a disability within the meaning of 
the statute providing for VA compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9 (1999); Parker v. Derwinski, supra.  
Therefore, service connection may not be granted for 
refractive error or myopic astigmatism.  And, as noted above, 
residuals of the abrasions of the eyes noted in service were 
not shown at discharge or on post-service medical records.  

While the veteran is shown to currently have bilateral eye 
problems, to include a finding of conjunctivitis, there is no 
competent medical evidence of record which establishes a link 
between current eye pathology and any eye problems 
demonstrated in service.  As previously pointed out, all 
three prongs of Caluza, supra, must be satisfied in order for 
a well-grounded claim to exist.  The third requirement has 
not met, as the record lacks competent medical evidence 
showing a nexus between any current eye disorder and service.  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  See Robinette v. Brown, 8 Vet.App. 69, 75 
(1995).  Nevertheless, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In 
this case, competent medical evidence has not been submitted 
linking any of the veteran's current eye pathology to 
service.  

The record does not show that the veteran possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore such evidence cannot 
establish that the claim is plausible.  See, e.g., Voerth v. 
West, 13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See also Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra; Carbino v. Gober, 10 Vet.App. 507, 510 
(1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998). 

Therefore, she has failed to present a well-grounded claim; 
her claim for service connection must, therefore, be denied.  
And, since the veteran has failed to present a well-grounded 
claim for service connection for the claimed disorder, VA has 
no duty to assist her in the development of facts pertaining 
to the claim.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet.App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  

Where a claim is not well grounded, it is incomplete, and VA 
is obligated, under 38 U.S.C.A. § 5103(a), to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which she should submit for a well-
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well-grounded.  


ORDER

Entitlement to service connection for a right eye disorder is 
denied.  

Entitlement to service connection for a left eye disorder is 
denied.  


REMAND

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for bipolar disorder is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  When a veteran 
submits a well-grounded claim, VA must assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

With respect to the criteria utilized to evaluate the 
veteran's bipolar disorder, the Board notes that recent 
regulatory changes have amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating mental disorders.  These amendments to the 
Schedule became effective as of November 7, 1996.  See 61 
Fed. Reg. 46,728 (Sept. 5, 1996).  In addition to modified 
rating criteria, the amendment provided that the diagnoses 
and classification of mental disorders be in accordance with 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed.).  See 38 
C.F.R. §§ 4.125-4.130 (1996) (as amended by 61 Fed. Reg. 
52,695 (Oct. 8, 1996)).

Where there has been such a change during the pendency of a 
claim and/or appeal, VA must apply the version of 38 C.F.R. 
Part 4 that is more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991); see also VAOPGCPREC 
11-97.  However, as the revised regulations in this case do 
not allow for their retroactive application prior to November 
7, 1996, the Board cannot apply the new provisions prior to 
that date.  See Rhodan v. West, 12 Vet.App. 55 (1998).  In 
other words, the Board must review the evidence dated prior 
to November 7, 1996, only in light of the old regulations, 
but must review the evidence submitted after November 7, 
1996, under both the old and newly revised regulations, using 
whichever version is more favorable to the veteran.  

The record reflects that the veteran's claim has not been 
evaluated under the new rating criteria, nor has the veteran 
been informed of the revised rating criteria.  In this 
regard, the U.S. Court of Appeals for Veterans Claims has 
instructed that, in cases involving the rating of psychiatric 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Furthermore, the Board notes that the 
veteran has not undergone a VA psychiatric examination in 5 
years.  The Court has also held that the fulfillment of the 
statutory duty to assist includes the conduct of a through 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet.App. 121 (1991).  

Finally, the RO's attention is directed to the recent Court 
decision Fenderson v. West, 12 Vet.App. 119 (1999), in which 
it was determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant of 
service connection, and a claim for an increased rating of a 
service-connected disability, are two separate and distinct 
types of claims.  In the former circumstance, the veteran may 
be entitled to "staged" evaluations for different periods 
of time from the effective date of the award to the date of 
the final decision, based upon the severity of the disability 
during that period.  As the veteran has appealed the initial 
rating assigned, her claim is entitled to such consideration.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development in this case is warranted.  
Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for her service-connected bipolar 
disorder, and to furnish signed 
authorizations for release to VA of medical 
records in connection with each non-VA source 
she identifies.  Copies of the medical 
records from all sources she identifies, 
including VA records developed at the VAMC-
Highland Drive since 1995, should then be 
requested.  Efforts to obtain these records 
should be documented, and any evidence 
received in response to this request should 
be associated with the claims folder.  

2.  The veteran should be scheduled for a VA 
psychiatric examination in order to determine 
the nature and severity of her bipolar 
disorder.  In connection with the evaluation 
of the veteran, the examiner should be given 
access to the claims folder, to review the 
veteran's medical history.  The examiner 
should also review the old and the new rating 
criteria for mental disorders, copies of 
which should be provided to him or her.  All 
indicated tests should be conducted, and the 
findings of the examiner must address the 
presence or absence of the manifestations 
described in both the revised rating schedule 
and the previous rating criteria.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected bipolar disorder, and 
render an opinion for the record as to the 
degree to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people (social 
impairment), and the degree to which they 
affect her reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning (GAF) score as provided in the 
Diagnostic and Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-connected 
bipolar disorder, and explain the 
significance of that score.  A complete 
rationale for any opinions expressed must be 
provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures. 

4.  The RO should then review the evidence 
and readjudicate the veteran's claim for an 
increased rating for a bipolar disorder.  In 
so doing, the RO should assign any 
appropriate percentage disability rating(s) 
under the VA Schedule for Rating Mental 
Disorders (38 C.F.R. § 4.132, as in effect 
prior to November 7, 1996), and/or the 
revised VA General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective on 
and after November 7, 1996), whichever may be 
more favorable to the veteran.  The RO should 
also consider whether "staged" ratings are 
appropriate in this case, in accordance with 
the decision of the Court discussed above.  

5.  If the decision remains adverse to the 
veteran, both she and her representative 
should be furnished a supplemental statement 
of the case which contains a summary of the 
relevant evidence and a discussion of the 
applicable law and regulations, including 
amendments to 38 C.F.R. § 4.132.  The 
supplemental statement of the case should 
contain a discussion of the reasoning 
employed to determine the more favorable 
rating criteria.  Concerning the propriety of 
the rating assigned for the service-connected 
bipolar disorder, the supplemental statement 
of the case should indicate that the 
potential for "staged" ratings has been 
considered.  This document should include 
detailed reasons and bases for the decisions 
reached.  The veteran and her representative 
should then be afforded the applicable time 
period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



